DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The following Office Action is in response to the RCE filed on 07/12/2021. Claims 1-12 and 24-27 are pending in the application. Claims 1-12 and 24-27 have been rejected as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling et al. (US 2008/0214360 A1) in view of Curry (US 2010/0026809 A1).
Ascending stairs, Incline walking or running, Decline walking or running, Descending stairs, Backwards walking or running, include a direction of movement  of the first player in those activities);

    PNG
    media_image1.png
    262
    623
    media_image1.png
    Greyscale
 
the on-body receiver (30), wherein the on-body receiver is programmed and adapted to: receive data collected by the sensor system (Figs. 1, 5-10), wherein the on-body receiver includes one or more body-mounted activity sensors (i.e. 24, Figs. 1, 5-10, ¶ [0050]- ¶ [0051], ¶ [0055], ¶ [0067], ¶ [0070]); and determine, based on the contextual performance information comprising at least the direction of movement of the first player, one or more data processing algorithms for determining a plurality of performance metrics for the first player (¶ [0059], ¶ [0075], ¶ [0101], ¶ [0080]- ¶ [0097], ascending (upward direction) stairs, descending (downward direction) stairs, incline (upward direction) walking or running, decline (downward direction) walking or running, and backwards walking or running. Stirling in ¶ [0113] recites that selection of a motion analysis algorithm corresponding to the identified classified motion (which can include direction, as shown above), facilitates in the accurate determination of motion parameter. Stirling in ¶ [0120] teaches the estimation/calculation/determination performed by the processing system 16 may generally correspond to any correlation between the selected motion analysis algorithm and one or more motion parameters); a data storage system that stores data collected by the sensor system (Fig. 5, ¶ [0061], ¶ [0146], ¶ [0148]); and an output device programmed and adapted to output perceptible athletic performance information based on data collected by the sensor system and the on-body receiver (Fig. 5, ¶ [0058]- ¶ [0064]).
Stirling teaches that the sensor system (32) including the first sensor (i.e. 12) can be mounted/placed on various types of equipment (including protective equipment: hat, glove, shoe, ¶ [0072], a set of shoes since it can be placed on each foot/leg (¶ [0106])). However, Stirling is silent about the equipment being shin guards. 
Regarding claim 1, Curry teaches a system comprising a sensor (i.e. 600-604, Fig. 6) mounted to a set of shin guards (614, Fig. 6, ¶ [0056]- ¶ [0059]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention wherein the sensor is mounted to a set 
Regarding claim 2, Stirling as modified by Curry teaches wherein the output device is programmed and adapted to provide real-time activity feedback to the first player during the athletic performance (Stirling: ¶ [0058]- ¶ [0064]).  
Regarding claim 3, Stirling as modified by Curry teaches wherein the on- body receiver further comprises a wrist worn device (Stirling: Fig. 1, ¶ [0060], ¶ [0066]).  
Regarding claim 4, Stirling as modified by Curry teaches wherein the on- body receiver is programmed and adapted to: determine whether athletic activity data obtained from the on-body receiver is available (Stirling: ¶ [0032], ¶ [0051], ¶ [0125], ¶ [0132]), and when the athletic activity data is available: generate, based on athletic activity data obtained from the on-body receiver being available, a first set of athletic performance metrics (Stirling: Figs. 1 and 7, ¶ [0050], ¶ [0070]); and when the athletic activity data is not available: receive a first set of athletic activity data obtained from the sensor system (Stirling: ¶ [0032], ¶ [0051], ¶ [0062], ¶ [0116], ¶ [0125], ¶ [0132]); and generate a second set of athletic performance metrics based on the first set of athletic activity data (Stirling: ¶ [0032], ¶ [0051], ¶ [0062], ¶ [0116], ¶ [0125], ¶ [0132]).  
Regarding claim 5, Stirling as modified by Curry teaches wherein the memory further comprises computer readable instructions that, when executed, further cause the processor system to: adjust an accuracy of one or more athletic performance metrics in the first set of athletic performance metrics based on the first set of athletic activity data (Stirling: ¶ [0051], ¶ [0125]).  
ascending (upward direction) stairs, descending (downward direction) stairs, incline (upward direction) walking or running, decline (downward direction) walking or running, and backwards walking or running. Stirling in ¶ [0113] recites that selection of a motion analysis algorithm corresponding to the identified classified motion (which can include direction, as shown above), facilitates in the accurate determination of motion parameter. Stirling in ¶ [0120] teaches the estimation/calculation/determination performed by the processing system 16 may generally correspond to any correlation between the selected motion analysis algorithm and one or more motion parameters).  
Regarding claim 8, Stirling as modified by Curry teaches wherein the sensor system is further programmed and adapted to: detect a second direction of movement for the first player (Stirling: ¶ [0007], ¶ [0035], ¶ [0050], ¶ [0095]- ¶ [0097], ¶ [0101], ¶ [0113], ¶ [0120]- ¶ [0122], ¶ [0124]); and initiate a second data processing algorithm based on the detected second direction of movement (Stirling: ¶ [0051], ¶ [0080], ¶ [0096]- ¶ [0097], ¶ [0101], ¶ [0113], ¶ [0120]- ¶ [0122], ¶ [0124], Stirling teaches determining a motion classification, such as those shown in Table 1. The motion ascending (upward direction) stairs, descending (downward direction) stairs, incline (upward direction) walking or running, decline (downward direction) walking or running, and backwards walking or running. Stirling in ¶ [0113] recites that selection of a motion analysis algorithm corresponding to the identified classified motion (which can include direction, as shown above), facilitates in the accurate determination of motion parameter. Stirling in ¶ [0120] teaches the estimation/calculation/determination performed by the processing system 16 may generally correspond to any correlation between the selected motion analysis algorithm and one or more motion parameters).   

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling in view of Curry as applied to claims 1 and 4 above, and further in view of McNeil (US 2007/0032748 A1). 
Stirling teaches wherein the memory further comprises computer readable instructions that, when executed, further cause the processor system to: calibrate the angle of motion for a particular subject’s gait and mounting of the sensor unit 32 on the user’s body and (have the exercise system) calibrate its own models and programs based on parameters provided by the processing system 16 (¶ [0093], ¶ [0145]). Stirling also teaches on-body mounted activity sensors and an on-body receiver that receives data collected by the sensor system (see above). Curry teaches prior to initiating operation of the system at the event, the sensors that are embedded or otherwise associated with the ball and equipment to be used during the event can be identified and made known to the system through a calibration process (¶ [0054]). However, 
Regarding claim 6, McNeil teaches calibrating one or more activity sensors based on data collected (¶ [0060]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry with calibrating one or more activity sensors based on data collected as taught by McNeil in order to obtain more accurate measurements and therefore provide a player/trainer/coach more accurate information regarding the player’s performance. 

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry as applied to claim 1 above, and further in view of Englert (US 2008/0088303 A1).
Although Curry teaches determining position/location of the players and the ball and displaying it, Sterling as modified by Curry is silent about wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an amount of time the first player was within a threshold proximity to a gameball/ wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball.
Regarding claim 9, Englert teaches wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an 
Regarding claim 10, Englert teaches wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball (¶ [0045]- ¶ [0049], ¶ [0053]- ¶ [0062]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an amount of time the first player was within a threshold proximity to a gameball/wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball as taught by Englert in order to provide a more accurate and more convenient way of tracking and monitoring a player’s performance in a game (statistical data) and therefore enable a trainer/coach provide the necessary advice based on monitored statistical data collected.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry as applied to claim 1 above, and further in view of Rose (US 2008/0207347 A1). 
Stirling teaches the on-body receiver (30) can communicate with external systems and devices/remote devices (¶ [0069], also see Figs. 5 and 10). However, 
Regarding claims 11, Rose teaches a system comprising: a receiver unit (410) adapted to receive from a remote device (490), control data to adjust one or more functions of the receiver (¶ [0047]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry with receiving from the remote device control data to adjust one or more functions of the on-body receiver as taught by Rose in order to provide a more user friendly system for the user and enable the user or a coach to control various the function of on-body receiver when desired. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry as applied to claim 1 above, and further in view of Claudel et al. (US 2008/0286733 A1).
Sterling as modified by Curry is silent about the sensor system being further programmed and adapted to: determine a plurality of foot paths corresponding to a plurality of kick motions performed by the first player; determine foot impact location data associated with each kick motion performed by the first player; and output to a computing device, a kick type distribution for the first player based at least on the determined plurality of foot paths and the determined impact location data.  
Regarding claim 12, Claudel teaches a system comprising: a sensor system configured to: determine a plurality of foot paths corresponding to a plurality of kick motions performed by the first player (¶ [0013], via different kick categories, ¶ [0033], ¶ 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention/sensor system in view of Curry to be programmed and adapted to: determine, by the sensor system, a plurality of foot paths corresponding to a plurality of kick motions performed by the first player, determine, by the sensor system, foot impact location data associated with each kick motion performed by the first player, and output, to a computing device, a kick type distribution for the first player based at least on the determined plurality of foot paths and the determined impact location data as taught by Claudel in order to provide for analysis of a player’s performance in a game of soccer/football and therefore, enable the user make necessary adjustments to improve upon his/her performance. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry as applied to claim 1 above, and further in view of Shum (US 2007/0021269 A1).
Stirling teaches the sensor system (32) can communicate with external systems and devices/remote devices (¶ [0069], also see Figs. 5 and 10). However, Stirling in 
Regarding claim 24, Shum teaches a system comprising a sensor system comprising one or more sensors (102a-102d), the sensor system adapted to receive from a remote device (i.e. 112), control data to adjust a function of one or more sensors of the sensor system (¶ [0045]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry with receiving from the remote device control data to adjust one or more functions of one or more sensors of the sensor system as taught by Shum in order to provide a more user friendly system for the user to control various sensors using a single (remote) device. 

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry as applied to claim 1 above and further in view of Aman (WO 2008/033338 A2) .
Stirling teaches determining/initiating appropriate data processing algorithms in response to sensed signals (see above for details). Stirling in view of Curry is silent about initiate, based on determining that the first player is within a threshold proximity to a gameball, a first data processing algorithm for determining a first performance metric/initiate, based on determining that the first player is not within the threshold proximity to the gameball, a second data processing algorithm for determining the first performance metric/wherein the first performance metric comprises one of: a speed of the first player or a distance traveled by the first player.  

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry such that the sensor system is programmed and adapted to initiate, based on determining that the first player is within a threshold proximity to a gameball, a first data processing algorithm for determining a first performance metric/initiate, based on determining that the first player is not within the threshold proximity to the gameball, a second data processing algorithm for determining the first performance metric/ wherein the first performance metric comprises one of: a speed of the first player or a distance traveled by the first player as taught by Aman in order to use the system during an sporting event/game and provide more accurate statistics/measurements to the player and/or coach regarding the player’s performance to motivate the player to improve upon such performance. 

Response to Arguments
In response to applicant’s arguments regarding claim 1 and that Stirling, Curry and Mau fail to teach or suggest: “send…contextual performance information to an on-body receiver, the contextual performance information comprising at least a direction of movement of the first player…” and “determine, based on the contextual performance information comprising at least the direction of movement of the first player, one or more data processing algorithms for determining a plurality of performance metrics for the first player”, the Examiner respectfully disagrees. Mau has not been relied upon for teaching any of the limitations of the claims. Stirling teaches determining a motion classification, such as those shown in Table 1. The motion classification shown in Table 1 includes direction as well such as, ascending (upward direction) stairs, descending (downward direction) stairs, incline (upward direction) walking or running, decline (downward direction) walking or running, and backwards walking or running. Stirling in ¶ [0113] recites that selection of a motion analysis algorithm corresponding to the identified classified motion (which can include direction, as shown above), facilitates in the accurate determination of motion parameter. Stirling in ¶ [0120] teaches the estimation/calculation/determination performed by the processing system 16 may generally correspond to any correlation between the selected motion analysis algorithm and one or more motion parameters. As such, Stirling still teaches these limitations of claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SJA/           Examiner, Art Unit 3784        

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784